Citation Nr: 0021799	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  96-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for elevated 
cholesterol.

3.  Entitlement to service connection for a disorder of the 
cervix.  

4.  Entitlement to an initial compensable rating for otitis 
media of the right ear.

5.  Entitlement to an initial rating greater than 10 percent 
for residuals of a left ankle injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parakkal, Counsel

INTRODUCTION

The veteran served on active duty from August 1987 to August 
1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1995 RO decision which granted the veteran's 
claim of service connection for right otitis media (rated 
noncompensably disabling), and denied her claims of service 
connection for hypertension, elevated cholesterol, and a 
disorder of the cervix.  The appeal also arises from an 
October 1995 RO decision which granted service connection for 
residuals of a left ankle injury (rated noncompensably 
disabling).  By a November 1999 decision, the RO increased 
the veteran's rating from 0 to 10 percent for her left ankle 
disability.  In sum, the veteran appeals to the Board for 
service connection for hypertension, high cholesterol, and a 
disorder of the cervix, and for higher ratings for otitis 
media of the right ear and for residuals of a left ankle 
injury.


FINDINGS OF FACT

1.  The veteran has presented competent evidence of a 
plausible claim of service connection for hypertension.  

2.  Current medical evidence reflects hypercholesterolemia 
(i.e. elevated cholesterol), and there is no current medical 
evidence of a chronic disability associated with such.  

4.  The veteran has presented competent evidence of a 
plausible claim of service connection for a disorder of the 
cervix. 

5.  All evidence necessary for an equitable disposition of 
the veteran's claims for increased evaluations has been 
developed. 

6.  Otitis media of the right ear is manifested by a finding 
of one plus right ear discharge noted on one occasion, with 
subsequent examination findings of a normal auricle, ear 
canal, and tympanic membrane, with no clinical evidence of 
active disease.  

7.  Current audiological testing reflects Level I hearing in 
the right ear.  

8.  The application of the rating criteria for otitis media 
under the amended criteria which became effective on June 10, 
1999, does not result in a higher rating than the application 
of the rating criteria for otitis media which was in effect 
prior to June 10, 1999.  

9.  Residuals of a left ankle injury is manifested by some 
swelling of the left lateral malleolus, with tenderness to 
deep palpation of the area, dorsiflexion of 20 degrees, 
plantar flexion of 30 degrees, and some discomfort on extreme 
inversion.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hypertension is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).
 
2.  The claim of entitlement to service connection for 
elevated cholesterol is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).
 
3.  The claim of entitlement to service connection for a 
disorder of the cervix is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).  

4.  The criteria for a compensable rating for otitis media of 
the right ear are not met. 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, and 4.85, 
Diagnostic Codes 6200, 6201 (1999).  

5.  The criteria for a rating in excess of 10 percent for 
residuals of a left ankle injury are not met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5271 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1987 to August 
1991.

Service medical records reflect that multiple blood pressure 
readings recorded over the three year period ranged 
predominantly from 100/56 to 130/90, with isolated 
exceptions.  When she was seen in December 1989 the veteran 
reported that she had had an argument with her supervisor.  
At that time her blood pressure was 165/92.  The assessment 
was anxiety.  When she was seen for headaches in April 1990 
the veteran's blood pressure was 164/100.  In addition to 
headaches the assessment included elevated blood pressure, 
and labile hypertension.  Medication to reduce blood pressure 
was prescribed and further monitoring was conducted.  The 
veteran's cholesterol levels were also evaluated at that time 
and found to be elevated.  She was sent to cholesterol class 
for advice on decreasing her levels with diet and exercise.  
Laboratory reports dated in July 1990 reflect cholesterol 
test results of 235 units with a normal range of 109 to 240.  
In November 1990 the veteran's blood pressure was 154/96, 
when she was treated after being the victim of an assault.  
At that time no medication for blood pressure was indicated 
as currently being taken or recommended.  

The veteran was seen on multiple occasions from September 
1987 to April 1990, during service, for pain, swelling and 
ligamentous laxity in the left ankle.  X-rays and an 
arthrogram produced negative findings.  Treatment involved 
physical therapy and an ankle brace.  

The veteran was treated on  multiple occasions during service 
for right otitis externa and right otitis media as well as a 
right ear abrasion manifested by bleeding, in June 1989.  

The veteran's service medical records dated in June 1989 also 
reflect that the veteran was treated for cervicitis 
candidiases.  

The report of the veteran's July 1991 physical examination 
for separation from service reflects that her blood pressure 
was 143/73.  On pelvic evaluation the cervix was friable on 
pap smear.  Also depicted were nabothian cysts on the cervix.  
No abnormalities of the lower extremities, ears, or ear drums 
were noted on clinical evaluation.  The summary of defects 
and diagnoses included borderline elevated blood pressure, 
and elevated cholesterol.  Additional tests related to these 
conditions were planned.  The report of a pap smear dated the 
day after the examination report reflects a diagnosis of 
"cervical cytologic material atypical squamous cells, 
undetermined significance."

On audiological evaluation in July 1991 pure tone thresholds, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
10
10
0
LEFT
20
5
5
5
10

Of record are partially legible VA outpatient treatment 
records dated from November 1992 to October 1994 which 
reflect multiple blood pressure readings ranging from 100/70 
to 141/85, and 120/90.  A dental consultation report dated in 
April 1993 reflects an assessment of possible hypertension by 
history, cervical cancer by history, and recurrent ear 
infections and hypercholesterolemia.  No hypertension 
medicines were included among the veteran's current 
medications.  

On audiological evaluation in March 1993 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
0
LEFT
30
5
0
0
0

Service department medical records dated in April 1993 
reflect that a cervical smear disclosed squamous 
intraepithelial lesion, low grade.  Subsequent colposcopic 
biopsies revealed high grade dysplasia.  The veteran 
underwent large loop excision of cervical transition zone.  
The diagnosis was cervical intraepithelial neoplasia, Grade 
II.  A cytology report dated in December 1993 reflects that a 
pap smear performed in November 1993 was within normal 
limits.  

The veteran was treated on multiple occasions during this 
period for left ear otitis media.  Undated records reflect 3+ 
___ discharge, left ear, 1+ right ear discharge.  The 
impression was chronic otitis media.  In June 1993 the right 
ear was normal.  Records dated in 1993 indicate a tube was in 
place in the left ear canal.  The right ear canal was 
impacted with cerumen with mobile tympanic membrane.  The 
assessment was otitis media doing very well on prophylaxis.  
When the veteran was seen for left ear otitis media in July 
1994 it was recorded that the right ear and tympanic membrane 
were clear.  

Clinical records dated in April 1994 and August 1994 indicate 
elevated levels of cholesterol.  Test results for cholesterol 
dated in July 1994 reflect 253 units with greater than 240 
units considered high level.  Medication for elevated 
cholesterol was reflected in clinical records dated in 
October 1994. 

A VA examination was conducted in November 1994.  The veteran 
gave a history of hypercholesterolemia, on Lopid, as well as 
intermittent hypertension, and carcinoma of the cervix 
reportedly diagnosed in July 1991, with partial hysterectomy 
in April 1993.  Her blood pressure was 120/78.  Serum 
chemistries showed a lactic dehydrogenase of 239, considered 
to be slightly high, with the normal range between 60 to 225.  
Serum cholesterol was 272, also considered to be high, with 
the normal range being between 30 and 175.  Serum 
triglyceride was 244, with the normal considered to be 
between 30 and 175.  Evaluation of the musculoskeletal system 
was within normal limits.  The diagnoses included: 1. History 
of hypertension, normal blood pressure on examination, and 
2. Hypercholesterolemia.  

On ear, nose and throat (ENT) examination conducted in 
November 1994 it was noted the veteran had a history of 
myringotomy with tubes in her left ear in 1993.  On 
examination there was no discharge from the ears, no ear pain 
and no medication for the ears.  Physical examination 
disclosed normal auricles, normal ear canals, and normal 
tympanic membranes, bilaterally.  External, middle and inner 
ears were normal.  There was no tenderness over the mastoid.  
No clinical evidence of active disease was found in either 
ear. Diagnoses 1. No active ear disease, and 2. Bilateral 
conductive deafness.  

On the authorized audiological evaluation in November 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15/10
10
10
10
LEFT
25
10
5
10
0

Speech audiometry revealed speech recognition ability of 96 
percent bilaterally.

A VA gynecological examination was also conducted in November 
1994.  The veteran expressed concern about the absence of her 
period over the preceding year.  She reportedly had been 
treated for the possibility of cervical cancer in April 1993.  
A pap smear had been conducted the day prior to examination, 
but the results were not available to the examiner.  Pelvic 
examination revealed no relaxation or other problems related 
to the vagina or perineum.  There was no cystocele or 
rectocele.  The cervix was in normal position, normal 
consistency and size.  There was no tenderness in the left or 
right adnexa.  The pelvic examination was considered to be 
essentially normal.  The examiner noted that previous pap 
smears following the cervical treatment in 1993 were 
negative, and it was assumed that the most recent one would 
also be normal, but the examiner would attempt to obtain the 
results.  The diagnosis was probably dysplastic cervix 
resolving.  It was noted the veteran had had four negative 
pap smears since her treatment for carcinoma in situ.  

The report of the August 1995 VA orthopedic examination 
reflects the veteran's complaints of left ankle pain with 
prolonged standing since injury in service.  Her current job 
involved standing 8 hours a day which caused swelling at the 
end of the day, as well as giving way and easy spraining.  
She also reported occasional falls due to instability of the 
ankle.  Objective examination revealed no swelling or 
instability of the ankle, but subjective pain over the 
anterior aspect of the lateral malleolus.  There was no 
limitation of motion, deformity or apparent dysfunction and 
the veteran could toe-heel, hop, squat, and bear weight on 
the left leg without evidence of pain.  No significant 
pathology was demonstrated on x-rays.  The diagnosis was 
residuals of left ankle fracture without x-ray evidence of 
disease.

Also of record are VA outpatient treatment records dated in 
May 1995 to April 1997 which are partially legible.  Multiple 
blood pressure readings are reflected which range 
predominantly from 112/70 to 134/86, with one reading of 
140/90 in March 1997.  No hypertension medication is 
reflected during this period, although ongoing medication for 
elevated cholesterol was prescribed.  When the veteran was 
seen in May 1995 she reported occasional swelling in the left 
ankle without injury.  The ankle was normal on objective 
examination, with no indication of trauma.  X-rays of the 
left ankle conducted in September 1995 revealed no 
significant pathology.  

Also of record are the reports of three pap smears conducted 
in May 1995 to March 1997.  In May 1995 test results 
reflected satisfactory evaluation within normal limits with 
the exception of inflammatory cells.  Endocervical cells were 
present and heavy inflammatory cells were noted.  In March 
1996 a history of previous abnormal pap was noted followed by 
LEEP in April 1993.  The report indicated that follow-up paps 
had been "okay."  Results in March 1996 were described as 
within normal limits with endocervical and inflammatory cells 
present.  Findings were unchanged in March 1997.  

Laboratory reports dated in September 1995 to March 1997, 
reflected test results for cholesterol ranging from 206 units 
to 280 units with a reference range of 130-200.  The examiner 
commented in December 1996 that cholesterol, triglycerides 
and HDL suggested the need for American Medical Association 
diet and exercise.  Progress notes dated in March 1997 bear 
the notation cholesterol markedly improved.  

On VA examination conducted in September 1997 the veteran 
reported aching and swelling of the left ankle on 
weightbearing, as well as reduced range of motion.  Physical 
examination revealed some swelling under the left lateral 
malleolus.  This area was tender to deep palpation.  The 
ankle was assessed as strong in both dorsiflexion and plantar 
flexion, with dorsiflexion of 20 degrees and plantar flexion 
of 30 degrees.  The veteran exhibited some discomfort on 
extreme inversion.  The veteran reported increased aching 
related to cold weather.  Although she believed that her 
ankle was not as stable as the collateral right ankle, no 
significant difference in that modality was appreciated by 
the VA examiner.  On x-ray the impression was of a normal 
left ankle.  The diagnosis was chronic sprain, left ankle.  
The examiner noted that the veteran had been examined in 
accordance with the requirements of the holding in Deluca v. 
Brown, 8 Vet. App.  202 (1995), but opined that further 
comment regarding disability beyond the of examination would 
be speculative.  It was considered that the veteran did not 
have flares per se, or bouts of weakness, rather she had pain 
on prolonged standing. 

II.  Legal Analysis

A.  Service Connection Claims

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131, 1153 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  Certain specified 
chronic diseases, including hypertension and malignant 
tumors, shall be service-connected, although not manifest 
during service, if they become manifest to a degree of 10 
percent or more within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 
3.309 (1999).

The threshold question to be answered is whether the veteran 
has met her burden of submitting evidence sufficient to 
justify a belief that her claims of service connection are 
well grounded.  In order for her to meet this burden, the 
claimant must submit evidence sufficient to justify a belief 
that her claims are plausible.  38 U.S.C.A. § 5107(a); Murphy 
v. Derwinski, 1 Vet.App. 78 (1990).

A plausible or well grounded claim for service connection 
requires evidence of (1) a medical diagnosis of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  
Epps v. West, 126 F.3d 1464 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  The nexus requirement 
may be satisfied by a presumption that certain diseases 
manifesting themselves within certain prescribed periods are 
related to service.  Caluza, supra.  

Where the determinative issue involves medical causation or 
etiology, or a medical diagnosis, competent medical evidence 
to the effect that the claim is "plausible" or "possible" 
is required.  Epps, supra.  Further, in determining whether a 
claim is well-grounded, the supporting evidence is presumed 
to be true and is not subject to weighing.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

With regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) by 
(1) evidence that a condition was "noted" during service or 
during an applicable presumption period; (2) evidence showing 
postservice continuity of symptomatology; and (3) medical or, 
in certain circumstances, lay evidence of a nexus between the 
present disability and the postservice symptomatology.  
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Id.  Moreover, a condition 
"noted during service" does not require any type of special 
or written documentation, such as being recorded in an 
examination report, either contemporaneous to service or 
otherwise, for purposes of showing that the condition was 
observed during service or during the presumption period.  
Id.  However, medical evidence of noting is required to 
demonstrate a relationship between the present disability and 
the demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id.  In this regard a well-grounded claim of 
continuity of symptomatology generally requires medical nexus 
evidence between the continuous symptomatology and the 
current claimed condition.  McManaway v. West, 13 Vet. App. 
60 (1999).

In the case of a disease only, service connection also may be 
established under 38 C.F.R. § 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Id.  Either 
evidence contemporaneous with service or the presumption 
period or evidence that is post service or post presumption 
period may suffice.  Id. 


1.  Hypertension 

The veteran's service medical records reflect findings of 
elevated blood pressure.  Labile hypertension was assessed on 
one occasion and medication was prescribed. At the time of 
her separation examination, it was noted she had borderline 
elevated blood pressure. 

Post service medical evidence, dated in the years immediately 
following her discharge from service, generally reflects 
blood pressure readings which range from 100/70 to 141/85, 
with one reading of 140/90.  On VA compensation examination 
in November 1994, it was noted that she had a history of 
hypertension; however, on testing her blood pressure was 
normal.  More recent VA outpatient treatment records, dated 
from 1995 to 1997, continue to reflect elevated blood 
pressure.

In sum, the veteran's service medical records reflect 
elevated blood pressure, and diagnoses of labile hypertension 
and borderline elevated blood pressure.  Post-service medical 
evidence, from 1992 onward, similarly reflects evidence of 
abnormal blood pressure readings.  Given the apparent 
continuity of symptomatology, the claim of service connection 
for hypertension is plausible and well grounded.  38 U.S.C.A. 
§ 5107(a).

2.  Elevated Cholesterol

Service medical records reflect clinical findings of elevated 
levels of cholesterol.  Similar laboratory findings are 
demonstrated by post service medical evidence.  Medication 
and diet to control high cholesterol levels (i.e. 
hypercholesterolemia) are currently employed.  The claims 
file, however, does not reflect any evidence of a disability 
or disease (cardiovascular or otherwise) which is related to 
the findings of high cholesterol.  

Where there is no objective evidence of a current disability, 
service connection for nonspecific pathology, like elevated 
cholesterol levels, is not warranted.  See Evans v. West, 12 
Vet. App. 22, 31-32 (1998).  Even assuming, arguendo, that 
the veteran currently suffers from a disorder which is 
manifested by elevated cholesterol levels, there is still no 
competent evidence to link such disability to her period of 
active service.  The veteran, herself, is not competent to 
either diagnose a condition in service or currently, or to 
establish a nexus between current pathology and service.  See 
Jones v. Brown, 7 Vet. App. 134 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Since the veteran has not met her initial burden of 
submitting competent evidence of a well-grounded claim of 
service connection for high cholesterol, her claim must be 
denied.  38 U.S.C.A. § 5107(a).  

3.  Disorder of the Cervix

The veteran's service medical records reflect a diagnosis of 
cervicitis candidiases in June 1989.  A few years later, on 
separation examination in July 1991, it was noted that she 
had nabothian cysts and a cervix which was friable.  A pap 
smear revealed atypical squamous cells.

Following service, in April 1993, the veteran's cervical 
smear disclosed a low grade squamous intraepithelial lesion.  
Subsequent biopsies and a large loop excision of the cervical 
transition zone, revealed high grade dysplasia and cervical 
intraepithelial neoplasia (Grade II), respectively.  A 
November 1993 pap smear was normal.  On VA compensation 
examination in November 1994, the veteran reported a history 
of carcinoma of the cervix (in July 1991) and a partial 
hysterectomy (in April 1993).  On objective examination, the 
cervix was normal in position, consistency, and size.  The 
diagnosis was a probable resolving dysplastic cervix.  Pap 
smears, performed in 1995 and 1996, revealed inflammatory 
cells but were described as being within normal limits. 

In sum, it is noted that there were findings of squamous 
cells of the cervix on pap smear during and following 
service.  More recent medical evidence continues to show 
abnormal findings, including a dysplastic cervix and 
inflammatory cells on pap smear.  Given the abnormal findings 
in service and currently, the claim of service connection for 
a disorder of the cervix is plausible and well grounded.  
38 U.S.C.A. § 5107(a).

B.  Increased Evaluation Claims

The veteran's claims for higher evaluations for compensation 
benefits are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992).  When a claimant submits a well-grounded 
claim, VA must assist him in developing facts pertinent to 
the claim.  In this case the Board is satisfied that all 
available relevant evidence has been obtained regarding the 
claims for higher ratings and that no further assistance to 
the veteran is required to comply with 38 U.S.C.A. § 5107(a).

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, that 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  In Fenderson v. West, 12 Vet. App. 
119 (1999) the Court found that the "present level" rule, 
set out in Francisco, is not applicable to original ratings.  
The significance of this distinction was that at the time of 
an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged ratings."  Fenderson, supra.

Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record and to explain the reasons and 
bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  

These regulations include, but are not limited to 38 C.F.R. 
§§ 4.1, 4.2,and 4.10.  38 C.F.R. § 4.3 requires VA to resolve 
any reasonable doubt regarding the current level of the 
veteran's disability in her favor.  In accordance with 38 
C.F.R. § 4.7, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise the lower 
rating will be assigned.  In every instance where the 
schedule does not provide a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met. 38 C.F.R. § 4.31.

1.  Residuals of a Left Ankle Injury

Under 38 C.F.R. § 4.40 (1999), disability of the 
musculoskeletal system includes functional loss due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. § 4.45 
(1999), factors of joint disability include increased or 
limited motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  In rating disability 
of the joints consideration is to be given to pain on 
movement, swelling, deformity or atrophy of disuse.  
Additionally, it is the intention of the rating schedule to 
recognize actually painful joints due to healed injury as 
entitled to at least the minimum compensable rating for the 
joint. 38 C.F.R. § 4.59.

The veteran's left ankle disability is evaluated under the 
provisions of Diagnostic Code 5271 pertaining to limitation 
of ankle motion.  In accordance with the criteria set forth 
at Code 5271 a 10 percent evaluation is assigned where 
limitation of motion is moderate, and marked restriction of 
motion warrants a 20 percent rating.  The record reflects 
residuals of left ankle injury manifested by some swelling of 
the left lateral malleolus, with tenderness to deep palpation 
of the same area, dorsiflexion of 20 degrees, plantar flexion 
of 30 degrees, and some discomfort on extreme inversion.  
Normal range of motion is considered to be dorsiflexion of 
20 degrees and plantar flexion of 45 degrees.  Inasmuch as 
the limitation of range of motion demonstrated is less than a 
moderate degree, the additional evidence of discomfort on 
extreme inversion is adequately reflected in the 10 percent 
evaluation currently assigned for left ankle disability.  The 
evidence as a whole most nearly reflects the level of 
impairment contemplated by the criteria for a 10 percent 
evaluation under Code 5271.  

Full consideration has been given to the requirement of 38 
C.F.R. § 4.3 to resolve any reasonable doubt regarding the 
current level of the veteran's disability in her favor.  
However, the medical evidence does not create a reasonable 
doubt regarding the current level of this disability.  The 
evidence does not reflect the presence of more severe 
symptomatology such as would warrant a higher evaluation.  
Accordingly, it is determined that the preponderance of the 
evidence is against assignment of an increased disability 
rating for the veteran's service-connected residuals of left 
ankle injury.  

2.  Otitis Media

Inasmuch as the regulations governing the evaluation of 
diseases of the ear and other sense organs were amended, 
effective June 10, 1999, during the pendency of the veteran's 
claim, she is entitled to evaluation of her disability under 
either the previously existing regulations or the newly 
amended regulations, - whichever is determined to be more 
favorable in her individual case.  Karnas v. Derwinski, 1 
Vet.App. 308, 313 (1991); VA O.G.C. Prec. 11-97.  The VA 
General Counsel has recently held in VA O.G.C. Prec 3-2000, 
that the Board should apply only the prior version of the 
regulation to rate the veteran's disability for any period 
preceding the effective date of the amendment.  After 
determining whether one version of the regulations is more 
favorable to the veteran in each case, the more favorable 
criteria will be applied in rating the disability during the 
period at issue, consistent with the above direction 
regarding the effective date of the amendment.  

The veteran's right ear disability is currently evaluated 
under the provisions of Diagnostic Code 6200.  Under the 
criteria in effect prior to June 10, 1999, a 10 percent 
rating is assigned for otitis media, suppurative, chronic: 
during the continuance of the suppurative process, to be 
combined with ratings for loss of hearing.  Also for 
consideration are the provisions of Diagnostic Code 6201 
pertaining to otitis media, catarrhal, chronic which is rated 
according to loss of hearing.  

The post service medical evidence related to right ear otitis 
media consists of a finding of one plus right ear discharge 
noted on one occasion.  Subsequently, on ear, nose and throat 
(ENT) examination conducted in November 1994 there was no 
discharge from the ear, no pain in the ear and no related 
medication.  Physical examination disclosed a normal auricle, 
ear canal, and tympanic membrane.  There was no tenderness 
over the mastoid, and no clinical evidence of active disease.  
In the absence of any evidence of chronic suppuration a 
compensable rating is not warranted under Code 6200.  
Similarly the record reflects no evidence of chronic 
catarrhal, the basis for evaluation under Code 6201. 

With regard to the evaluation of hearing impairment, it is 
noted that for purposes of VA benefits, impaired hearing is 
considered to be a disability when the auditory threshold in 
any of the frequencies 500,1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater, or the auditory threshold for at least 
three of those frequencies is 26 decibels or greater, or 
speech recognition scores, using the Maryland CNC Test are 
less than 94 percent. 38 C.F.R. § 3.385 (1999).  Modern pure 
tone audiometry testing and speech audiometry utilized in VA 
audiological clinics are well adapted to evaluate the degree 
of hearing impairment accurately.  Methods are standardized 
so that the performance of each person can be compared to a 
standard of normal hearing, and ratings are assigned based on 
that standard.  The assigned evaluation is determined by 
mechanically applying the rating criteria to certified test 
results.  Lendenmann v. Principi, 3 Vet.App. 345 (1992).  

Evaluations of defective hearing range from noncompensable to 
100 percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by pure tone audiometric tests in the frequencies of 
1,000, 2,000, 3,000, and 4,000 cycles per second.  To 
evaluate the degree of disability from defective hearing, the 
rating schedule establishes 11 auditory acuity levels from 
Level I for essentially normal acuity through Level XI for 
profound deafness.  In situations involving unilateral 
hearing loss, the non service-connected ear is considered to 
reflect Level I hearing unless there is total deafness 
bilaterally.  38 C.F.R. §§ 3.383, 4.85. 

Despite the VA examiner's impression of bilateral conductive 
deafness, the audiological test results reflected in the 
record do not meet the criteria, either for hearing loss 
disability for purposes of VA benefits, or for a compensable 
evaluation for unilateral hearing loss in the service-
connected right ear, 38 C.F.R. §§ 3.385, and 4.85, Code 6100.  
Accordingly, no higher evaluation is warranted on the basis 
of hearing loss. 

The newly amended criteria of Diagnostic Codes 6200 and 6201 
are no more favorable to the veteran in this case than those 
previously in existence.  Under Code 6200 chronic suppurative 
otitis media, mastoiditis, or cholesteatoma (or any 
combination) is rated 10 percent disabling during 
suppuration, or with aural polyps. Note: hearing impairment, 
and complications such as labyrinthitis, tinnitus, facial 
nerve paralysis, or bone loss of skull, are evaluated 
separately.  In the absence of any evidence of suppuration or 
aural polyps a compensable evaluation is not warranted under 
the revised criteria of Code 6200. 

The amended criteria set forth at Diagnostic Code 6201 
provide that chronic nonsuppurative otitis media with 
effusion (serous otitis media): is rated on the basis of 
hearing impairment.  The record in this case reflects neither 
chronic nonsuppurative right ear otitis media with effusion, 
nor the criteria for a compensable rating for hearing 
impairment under the regulations effective June 10, 1999.  
Inasmuch as the record presents no basis for a compensable 
evaluation for right otitis media the appeal is denied.  



ORDER

The claim of service connection for hypertension is well-
grounded; the appeal is allowed subject to further action as 
discussed below.

The claim of service connection for elevated cholesterol is 
denied as not well-grounded.

The claim of service connection for a disorder of the cervix 
is well-grounded; the appeal is allowed subject to further 
action as discussed below.

An initial rating higher than 10 percent for a left ankle 
disability is denied.  

An initial compensable rating for otitis media of the right 
ear is denied. 


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

The veteran's claims of service connection for hypertension 
and a disorder of the cervix are well grounded, meaning 
plausible, and the file indicates there is a further VA duty 
to assist her in developing her claims.  38 U.S.C.A. 
§ 5107(a); 38 C.F.R. §§ 3.103, 3.159.

Inasmuch as the record is unclear as to the nature and 
etiology of hypertension and a disorder of the cervix, a 
medical opinion addressing this matter is warranted.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  Additionally, an 
attempt should be made to secure additional relevant medical 
records, particularly including any outstanding VA treatment 
records.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).
 
Accordingly, the case is REMANDED for the following action:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder, particularly including any 
outstanding treatment records regarding 
hypertension, her hysterectomy, and any 
disorder of the cervix since her service 
discharge in 1991.

3.  Thereafter, the veteran should be 
scheduled for a VA cardiovascular 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
It is requested that the examiner review 
the claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  Does the veteran currently have 
chronic hypertension?

b.  If she does have chronic 
hypertension, based on an assessment of 
the entire record, what is the date of 
onset of such a condition?

c.  If she has chronic hypertension, the 
examiner should indicate whether it is at 
least as likely as not that such is 
etiologically related to complaints or 
treatment noted in service.

d.  If she does have chronic 
hypertension, and if it is determined 
that she had hypertension when she began 
active service, did such disability 
increase in severity beyond the normal 
progression of such condition (i.e. was 
it aggravated) during her period of 
active duty?

3.  Thereafter, the veteran should be 
scheduled for a VA gynecological 
examination.  All studies deemed 
appropriate should be performed, and all 
findings should be set forth in detail.  
It is requested that the examiner review 
the claims folder and a copy of this 
remand prior to the examination.  In the 
report of the examination, the examiner 
should respond specifically to each of 
the following items:

a.  Does the veteran currently have a 
disorder of the cervix?

b.  If she does have a disorder of the 
cervix, based on an assessment of the 
entire medical record, what is the date 
of onset of such a condition?

c.  If she has a disorder of the cervix, 
the examiner should indicate whether it 
is at least as likely as not that such is 
etiologically related to complaints or 
treatment noted in service.

d.  If she does have a disorder of the 
cervix, and if it is determined that she 
had the disorder when she began active 
service, did such disability increase in 
severity beyond the normal progression of 
such a condition (i.e. was it aggravated) 
during her period of active duty?

4.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

5.  The RO should review the veteran's 
claims based on all of the evidence on 
file.  All appropriate laws and 
regulations should be applied.  If the 
benefits being sought by the veteran are 
not resolved to her satisfaction, she and 
her representative should be sent 
supplemental statement of the case.

After the veteran and her representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder shall be returned to the Board for 
further appellate review.  No action is required of the 
veteran until she receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
G. H. Shufelt
	Member, Board of Veterans' Appeals


 

